Exhibit 10.1 STATE OF ISRAEL LICENSE License No. 401/"Megiddo-Jezreel" Pursuant to my authority under section 16 of the Petroleum Law 5712-1952 This LICENSE is granted to Zion Oil & Gas Inc. (100%) This LICENSE is granted over the area described in the First Annex. This LICENSE is granted – subject to the provisions of the Petroleum Law, 5712-1952, and the regulations issued pursuant thereto, and to the special conditions detailed in the Second Annex, which is an integral part of this license. Granted in Jerusalem, on the 30 of Kislev 5774, December 3, 2013 Mr. Alexander Varshavsky Petroleum Commissioner This License was registered at the Petroleum Registry on the 30 Kislev 5774, 3 December 2013 STATE OF ISRAEL License No. 401/"Megiddo-Jezreel" FIRST ANNEX Description of the Area Number on map X Y Comments 1 2 3 4 5 6 7 To point 8 along the Green line 8 9 10 11 12 13 To point 14 along the Green line 14 15 16 Total area is approximately 400,000 dunam (400 square kilometers) The coordinates are based on the new Israeli grid. ● The area of the license is defined solely by the above stated coordinates (see the term above, we use a coordinate system rather than waypoints). It is hereby specified that in the event of a discrepancy between maps submitted by the Licensee and the above description, then the coordinates prevail. ● Granting of this license shall not make redundant receiving any permit, confirmation or license from any public body or other as required by law. In addition this license shall not be deemed to make redundant arranging all aspects necessary by law through any public or private body. Continuation of First Annex License No. 401/"Megiddo-Jezreel" Map 400,000 Dunam (approx.) 30 Kislev 5774 3 December, 2013 Mr. Alexander Varshavsky - Petroleum Commissioner STATE OF ISRAEL License No. 401/"Megiddo-Jezreel" SECOND ANNEX SPECIAL CONDITIONS This license will be for the period of 3 December 2013 until 2 December 2016. During the license period the Licensee shall carry out the work program as follows: No. ACTIVITY DESCRIPION PROJECTED TO BE CARRIED OUT BY: 1 Sign agreement with seismic contractor for reprocessing of 2-4 existing seismic lines and following the results, reprocess further 6 seismic lines, and provide the commissioner with the contractor agreement 1 March 2014 2 Field viability investigation of conducting seismic in Jezreel Valley and provide the report to the commissioner 1 March 2014 3 Sign agreement with geophysical contractor to conduct 2D seismic reflection survey, based on the viability investigation results, with minimum of 30 km, and provide the commissioner with the contractor agreement 1 April 2014 4 RockEval of organic rich rocks of En Zetim Formation samples for identifying the potential for oil generation, and submit report on results 1 April 2014 5 Geological basin analysis based on existing available data, including burial history, maturity and oil generation conditions modeling, and submit report on results 1 June 2014 6 Finalize reprocessing of 2-8 seismic lines (according to stage 1 of the program) and submit the reprocessed results and a report, based on the instructions on the Ministry of National Infrastructures, Energy and Water Resources website, under "Delivery of seismic data guidelines" 1 September 2014 7 2D reflection seismic survey acquisition in Jezreel Valley (according to stage 3 of the work plan) 1 December 2014 8 Submit the 2D reflection seismic survey results, including QA/QC of seismic acquisition, report of field data and all accompanying reports, as defined by the "Delivery of seismic data guidelines” that appear on the Ministry of National Infrastructures, Energy and Water Resources website. 6 weeks after seismic acquisition is completed 9 Seismic data processing of the new acquired data, and submit the processing results and reports, based on the instructions on the "Delivery of seismic data guidelines" 1 March 2015 10 Seismic interpretation of reprocessed seismic lines and new acquired seismic lines, including mapping of at least 4 significant seismic horizons, and preparing time and depth structural maps along the license area, and submit geophysical summary report 1 June 2015 11 Submit a drilling prospect, to include the proposed well location, geological and geophysical description of the well targets, with geological forecast and an initial engineering plan 1 July 2015 12 Submit a resource assessment report prepared by an authorized independent firm (Competent Person Report), in accordance with the Petroleum Resources Management System (PRMS), and submit to the commissioner 1 September 2015 13 Submit an environmental document, based on the Petroleum Regulations (deviation permission from the planning and building law), 2012 1 October 2015 14 Sign a contract with a drilling contractor, and provide the commissioner with the contractor agreement 1 October 2015 15 Submit a detained engineering plan for performing the drilling 1 October 2015 16 Spud a well within the license area to proposed total depth of 4,000 meters (13,124 ft.) 1 December 2015 17 Submit a final report of the drilling results 1 September 2016 18 Submit a continued work plan within the license area (future license development) 1 October 2016 Granted in Jerusalem on the 30 of Kislev 5774, December 3, 2013 Alexander Varshavsky /S Petroleum Commissioner
